SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

790
CA 11-02594
PRESENT: SCUDDER, P.J., SMITH, FAHEY, LINDLEY, AND MARTOCHE, JJ.


TERRY CHECKSFIELD, PLAINTIFF-RESPONDENT,

                      V                                            ORDER

JOHN C. SIEDLICKI, SR., DEFENDANT-APPELLANT.


BARTH SULLIVAN BEHR, BUFFALO (SARAH P. RERA OF COUNSEL), FOR
DEFENDANT-APPELLANT.

KENNY & KENNY, PLLC, SYRACUSE (ERIN K. SKUCE OF COUNSEL), FOR
PLAINTIFF-RESPONDENT.


     Appeal from an order of the Supreme Court, Onondaga County (James
P. Murphy, J.), entered July 14, 2011. The order, insofar as appealed
from, denied the motion of defendant to dismiss the complaint pursuant
to CPLR 3126.

     Now, upon reading and filing the stipulation of discontinuance of
appeal signed by the attorneys for the parties on March 26, 2012,

     It is hereby ORDERED that said appeal is unanimously dismissed
without costs upon stipulation.




Entered:    June 8, 2012                        Frances E. Cafarell
                                                Clerk of the Court